October 26, 1961

Honorable John S. Hovenga      Opinion No. WW-1173
Executive Director
State Teachers Colleges         Re:   Whether, under the stated
Box K, Capitol Station                facts, Davis S. Sanson is
Austin 11, Texas                      exempt from the payment of
                                      tuition and other fees
                                      under the provisions of
                                      Article 2654b-1 of Vernon's
Dear Mr. Hovenga:                     Civil Statutes.
          We are in receipt of your request for an opinion
concerning the exemption of tuition fees under Article 2654b-1
of Vernon's Civil Statutes.
           The facts are clearly stated In your letter, as
follows:
                "David S. Sanson has registered at
           Southwest Texas State College. His father
           lost his life In the course of duty while
           a member of the armed forces of the
           United States during World War II. The
           father was born and reared In Plainview,
           Texas which was his legal residence and
           domicile at the time of his death. David
           S. Sanson has until now been living with
           his mother in Portland, Oregon. Article
           2645B-1, Vernon's Annotated Texas Civil
           Statutes, provides for the exemption of
           certain students from paying tuition and
           other fees,,inTexas schools of higher
           education.
           Article 265413-lprovides as follows:
                "Section 1. The governing boards
           of the several institutions of collegiate
           rank, supported In whole or in part by
           public funds appropriated from the State
           Treasury, are hereby authorized and
           directed to except and exempt all citizens
           of Texas, who have resided in Texas for
           a period of not less than twelve (12)
                                                        ’   .




Honorable John S. Hovenga, page 2 (WW-1173)

         months prior to the date of registration,
         and who served during the Spanish-American
         and/or during the World War as nurses or
         in the Armed Forces of the United States
         during the World War, and who are honorably
         discharged therefrom, and who were bona
         fide legal residents of this state at the
         time of entering such service, from the
         payment of all dues, fees and charges
         whatsoever, including fees for corres-
         pondence courses; provided, however, that
         the foregoing exemption shall not be con-
         strued to apply to deposits, such as
         library, or laboratory deposits, which may
         be required in the nature of a security
         for the return of or proper care of pro-
         perty loaned for the use of students,
         nor to any fees or charges for lodging,
         board or clothing. The governing boards
         of said institutions may and It shall be
         their duty to require every applicant
         claiming the benefit of the above exemption
         to submit satisfactory evidence that the
         applicant is a citizen of Texas and was a
         bona fide legal resident of Texas at the
         time of entering such service and is other-
         wise entitled to said exemption.
              II
               . . .
              “Sec. 5. All of the foregoing pro-
         visions, conditions and benefits herein-
         above in this ArticlGrovlded   for in
         Section 1 shall aptly and accrue to the
         benefit of men and women of the armed forces
         of the United States of America during the
         present national emergency. As used
         herein the term 'present national emergency'
         refers to the period of time beginning
         June 27, 1950, and ending on such date as
         shall be determined by Presidential Pro-
         clamation or Concurrent Resolution of the
         Congress for purposes of defining a 'basic
         service period' under Public Law 550,
         Eighty-second Congress, Second Session,
         Chapter 875. Provided, that the provisions
         of this Act shall not apply in the case of
         persons whose fees and tuition are being
         paid to the educational institution by the
         Veterans AdmInIstration under Public Law
Honorable John S. Hovenga, page 3 (WW-1173)

         16, Seventy-eighth Congress, as amended
         Public Law 894, Eighty-first Congress,
         Second Session, as amended, or Public
         Law ,346,Seventy-eighth Congress,.as
         amended, as promulgated by the Congress
         of the United States; or to persons
         whose fees and tuition are paid directly
         to the veteran under Public Law 550,
         Eight-second Congress, as promulgated
         by the Congress of the United States;
         nor shall this provision of this Act
         apply In the case of persons dishono-
         rably discharged from the service in
         which they were engaged. And, pro-
         vided further, that the benefits and
         provisions of this Act shall also apply
         and inure to the benefit of the children
         of members of the armed forces of the
         United States who were killed in action
         or died while in such service." (Emphasis
         added)
          It is true that the residence requirements of
Section 1 apply to the war veterans themselves. However,
the underscored provisions of Section 5 incorporate the
conditions and requirements of Section 1.
          The exemptions of Section 1 and 5 of Article
2654b-1 apply only to those veterans who are citizens of
Texas, or who have resided in this state for a period of
not less than twelve (12) months prior to their registra-
tion in the state institution. These requirements force
us to the conclusion that the legislature intended the
exemption only for residents of this state since a veteran
who was a Texas resident at the time of his military service
would not be entitled to the exemptions unless he complied
with the above discussed residence requirements.
          Since the veterans themselves must be residents
of Texas at the time of their registration, we are of the
opinion that the legislature meant for all persons exempt to
be residents. Therefore, children of the deceased veterans
also must satisfy the residence requirements of Article
2654b-1. David S. Sanson, therefore, would not be eligible
for the exemptions.
                   SUMMARY
          A child of a veteran who lost his
          life in World War II is not entitled
Honorable John S. Hovenga, page 4 (WW-1173)

            to the exemption of Article 2654b-1 of
            Vernon's Civil Statutes If,the child
            was not a citizen of Texas or had not
            resided in Texas for twelve (12) months
            or more prior to the date of his regis-
            tration.
                             Yours very truiy,
                             WILL WILSON
                             Attorney General of,,Texas


FDW:zt :lgh
                               Fred D. Ward
                               Assistant
APPROVED:
OPINION COM?UTTEE
!A;.
   V. Geppert, Chairman'
W. 0. Shuftz,,II,
Iola B. Wilcox
Gordon Zuber
J. Xilton Richardson
REVIEWED FOR THE ATTORNEY GENERAL
BY: Houghton Brownlee, Jr.